
	

113 HR 1760 IH: Immigration and Naturalization Investment Ventures for Engineering, Science, and Technology in America Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1760
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish an entrepreneur-based immigrant category for
		  alien entrepreneurs who have completed or are in the process of completing a
		  degree in Science, Engineering, Math or a technology-related
		  field.
	
	
		1.Short titleThis Act may be cited as the
			 Immigration and Naturalization
			 Investment Ventures for Engineering, Science, and Technology in America Act of
			 2013 or INVEST
			 in America Act.
		2.Conditional
			 permanent resident status for certain STEM alien entrepreneurs, spouses, and
			 childrenThe Immigration and
			 Nationality Act is amended by inserting after section 216A the
			 following:
			
				216B.Conditional
				permanent resident status for certain STEM alien entrepreneurs, spouses, and
				children
					(a)In
				general
						(1)Adjustment of
				statusEach fiscal year, the
				status of not more than 9,940 aliens having status under section
				101(a)(15)(F)(i) or 101(a)(15)(H)(i)(b) shall be adjusted to that of an alien
				lawfully admitted for permanent residence if each such alien files an
				application, at such time and in such manner as the Secretary of Homeland
				Security may require, that includes information sufficient to prove that the
				alien has fulfilled the following requirements:
							(A)The alien is in
				the process of completing, or has completed within the most recent 3 years
				preceding the date of application, a graduate level degree in science,
				technology, engineering, math or a related academic discipline from an
				accredited United States college, university or other institute of higher
				education.
							(B)The alien
				establishes and engages in a new commercial enterprise (including a limited
				partnership) that is relevant to the area of study of paragraph (1).
							(C)The alien submits
				a business plan (which may be updated and modified as a result of market
				conditions as long as the criteria specified in this section are met), which
				includes the creation of no less than 5 new full-time jobs and a minimum of 90
				total work months for United States citizens or aliens lawfully admitted for
				permanent residence or other immigrants lawfully authorized to be employed in
				the United States (other than the immigrant and the immigrant’s spouse, sons,
				or daughters) within 5 years and provides the prevailing wage level for the
				occupational classification in the area of employment.
							(D)The alien is
				admissible as an immigrant, except that the numerical limitations of sections
				201 and 202 shall not apply to the adjustment of aliens to lawful permanent
				resident status under this subsection.
							(2)Conditional
				basis for statusNotwithstanding any other provision of this
				Act, an alien entrepreneur (as defined in subsection (g)(1)), alien spouse, and
				alien child (as defined in subsection (g)(2)) shall be considered, at the time
				of obtaining the status of an alien lawfully admitted for permanent residence,
				to have obtained such status on a conditional basis subject to the provisions
				of this section.
						(3)Notice of
				requirements
							(A)At time of
				obtaining permanent residenceAt the time an alien entrepreneur, alien
				spouse, or alien child obtains permanent resident status on a conditional basis
				under paragraph (1), the Secretary of Homeland Security shall provide for
				notice to such an entrepreneur, spouse, or child respecting the provisions of
				this section and the requirements of subsection (c)(1) to have the conditional
				basis of such status renewed, and the requirements of subsection (d)(1) to have
				the conditional basis of such status removed.
							(B)At time of
				required petitionIn
				addition, the Secretary of Homeland Security shall attempt to provide notice to
				such an entrepreneur, spouse, or child, at or about the beginning of the 90-day
				period described in subsection (e)(2)(A), of the requirements of subsection
				(c)(1) and (d)(1).
							(C)Effect of
				failure to provide noticeThe
				failure of the Secretary of Homeland Security to provide a notice under this
				paragraph shall not affect the enforcement of the provisions of this section
				with respect to such an entrepreneur, spouse, or child.
							(b)Termination of
				status if finding that qualifying entrepreneurship improper
						(1)In
				generalIn the case of an
				alien entrepreneur with permanent resident status on a conditional basis under
				subsection (a), if the Secretary of Homeland Security determines, before the
				60-month anniversary of the alien's obtaining the status of lawful admission
				for permanent residence, that—
							(A)the establishment of the commercial
				enterprise was intended solely as a means of evading the immigration laws of
				the United States;
							(B)(i)the alien did not establish and engage in a
				new commercial enterprise relevant to the graduate level degree in science,
				technology, engineering, math or a related academic discipline; or
								(ii)the alien was not sustaining the actions
				described in clause (i) throughout the period of the alien's residence in the
				United States; or
								(C)the alien was otherwise not conforming to
				the requirements of this section, then the Secretary of Homeland Security shall
				so notify the alien involved and, subject to paragraph (2), shall terminate the
				permanent resident status of the alien (and the alien spouse and alien child)
				involved as of the date of the determination.
							(2)Hearing in
				removal proceedingAny alien
				whose permanent resident status is terminated under paragraph (1) may request a
				review of such determination in a proceeding to remove the alien. In such
				proceeding, the burden of proof shall be on the Secretary of Homeland Security
				to establish, by a preponderance of the evidence, that a condition described in
				paragraph (1) is met.
						(c)Requirements of
				Timely Petition and Interview for Renewal of Condition
						(1)In
				generalIn order for the
				conditional basis established under subsection (a) for an alien entrepreneur,
				alien spouse, or alien child to be renewed—
							(A)the alien entrepreneur must submit to the
				Secretary of Homeland Security, during the period described in subsection
				(e)(2), a petition which requests the renewal of such conditional basis and
				which states, under penalty of perjury, the facts and information described in
				subsection (e)(1); and
							(B)in accordance with
				subsection (e)(3), the alien entrepreneur must appear for a personal interview
				before an officer or employee of the Service respecting the facts and
				information described in subsection (e)(1).
							(2)Termination of
				permanent resident status for failure to file petition or have personal
				interview
							(A)In
				generalIn the case of an
				alien with permanent resident status on a conditional basis under subsection
				(a), if—
								(i)no petition is filed with respect to the
				alien in accordance with the provisions of paragraph (1)(A); or
								(ii)unless there is
				good cause shown, the alien entrepreneur fails to appear at the interview
				described in paragraph (1)(B) (if required under subsection (e)(3)), the
				Secretary of Homeland Security shall terminate the permanent resident status of
				the alien (and the alien's spouse and children if it was obtained on a
				conditional basis under this section) as of the 30 month anniversary of the
				alien's lawful admission for permanent residence.
								(B)Hearing in
				removal proceedingIn any
				removal proceeding with respect to an alien whose permanent resident status is
				terminated under subparagraph (A), the burden of proof shall be on the alien to
				establish compliance with the conditions of paragraphs (1)(A) and
				(1)(B).
							(3)Determination
				after petition and interview
							(A)In
				generalIf—
								(i)a petition is filed in accordance with the
				provisions of paragraph (1)(A); and
								(ii)the alien
				entrepreneur appears at any interview described in paragraph (1)(B), the
				Secretary of Homeland Security shall make a determination, within 90 days of
				the date of the such filing or interview (whichever is later), as to whether
				the facts and information described in subsection (e)(1) and alleged in the
				petition are true with respect to the qualifying commercial enterprise.
								(B)Renewal of
				conditional basis if favorable determinationIf the Secretary of Homeland Security
				determines that such facts and information are true, the Secretary of Homeland
				Security shall so notify the alien involved and shall renew the conditional
				basis of the alien's status effective as of the 30 month anniversary of the
				alien's lawful admission for permanent residence.
							(C)Termination if
				adverse determinationIf the
				Secretary of Homeland Security determines that such facts and information are
				not true, the Secretary of Homeland Security shall so notify the alien involved
				and, subject to subparagraph (D), shall terminate the permanent resident status
				of an alien entrepreneur, alien spouse, or alien child as of the date of the
				determination.
							(D)Hearing in
				removal proceedingAny alien
				whose permanent resident status is terminated under subparagraph (C) may
				request a review of such determination in a proceeding to remove the alien. In
				such proceeding, the burden of proof shall be on the Secretary of Homeland
				Security to establish, by a preponderance of the evidence, that the facts and
				information described in subsection (e)(1) and alleged in the petition are not
				true with respect to the qualifying commercial enterprise.
							(d)Requirements of
				Timely Petition and Interview for Removal of Condition
						(1)In
				generalIn order for the
				conditional basis established under subsection (a) for an alien entrepreneur,
				alien spouse, or alien child to be removed—
							(A)the alien entrepreneur must submit to the
				Secretary of Homeland Security, during the period described in subsection
				(e)(2), a petition which requests the removal of such conditional basis and
				which states, under penalty of perjury, the facts and information described in
				subsection (e)(1); and
							(B)in accordance with
				subsection (e)(3), the alien entrepreneur must appear for a personal interview
				before an officer or employee of the Service respecting the facts and
				information described in subsection (e)(1).
							(2)Termination of
				permanent resident status for failure to file petition or have personal
				interview
							(A)In
				generalIn the case of an
				alien with permanent resident status on a conditional basis under subsection
				(a), if—
								(i)no petition is filed with respect to the
				alien in accordance with the provisions of paragraph (1)(A); or
								(ii)unless there is
				good cause shown, the alien entrepreneur fails to appear at the interview
				described in paragraph (1)(B) (if required under subsection (e)(3)), the
				Secretary of Homeland Security shall terminate the permanent resident status of
				the alien (and the alien's spouse and children if it was obtained on a
				conditional basis under this section) as of the 60 month anniversary of the
				alien's lawful admission for permanent residence.
								(B)Hearing in
				removal proceedingIn any
				removal proceeding with respect to an alien whose permanent resident status is
				terminated under subparagraph (A), the burden of proof shall be on the alien to
				establish compliance with the conditions of paragraphs (1)(A) and
				(1)(B).
							(3)Determination
				after petition and interview
							(A)In
				generalIf—
								(i)a petition is filed in accordance with the
				provisions of paragraph (1)(A); and
								(ii)the alien
				entrepreneur appears at any interview described in paragraph (1)(B), the
				Secretary of Homeland Security shall make a determination, within 90 days of
				the date of the such filing or interview (whichever is later), as to whether
				the facts and information described in subsection (e)(1) and alleged in the
				petition are true with respect to the qualifying commercial enterprise.
								(B)Removal of
				conditional basis if favorable determinationIf the Secretary of Homeland Security
				determines that such facts and information are true, the Secretary of Homeland
				Security shall so notify the alien involved and shall remove the conditional
				basis of the alien's status effective as of the 60 month anniversary of the
				alien's lawful admission for permanent residence.
							(C)Termination if
				adverse determinationIf the
				Secretary of Homeland Security determines that such facts and information are
				not true, the Secretary of Homeland Security shall so notify the alien involved
				and, subject to subparagraph (D), shall terminate the permanent resident status
				of an alien entrepreneur, alien spouse, or alien child as of the date of the
				determination.
							(D)Hearing in
				removal proceedingAny alien
				whose permanent resident status is terminated under subparagraph (C) may
				request a review of such determination in a proceeding to remove the alien. In
				such proceeding, the burden of proof shall be on the Secretary of Homeland
				Security to establish, by a preponderance of the evidence, that the facts and
				information described in subsection (e)(1) and alleged in the petition are not
				true with respect to the qualifying commercial enterprise.
							(e)Details of
				Petition and Interview
						(1)Contents of
				petition
							(A)Each petition under subsection (c)(1)(A)
				shall contain facts and information demonstrating that the alien—
								(i)established and engaged in a new commercial
				enterprise relevant to the graduate level degree in science, technology,
				engineering, math or a related academic discipline;
								(ii)sustained the
				actions described in clause (i) throughout the period of the alien's residence
				in the United States; and
								(iii)either—
									(I)created no less
				than 2 new full-time jobs for United States citizens or aliens lawfully
				admitted for permanent residence or other immigrants lawfully authorized to be
				employed in the United States (other than the immigrant and the immigrant’s
				spouse, sons, or daughters) for the duration of a 6-month minimum prior to the
				filing of the petition and provides the prevailing wage level for the
				occupational classification in the area of employment; or
									(II)invested not less
				than $200,000 in the new commercial enterprise.
									(B)Each petition under subsection (d)(1)(A)
				shall contain facts and information demonstrating that the alien—
								(i)established and engaged in a new commercial
				enterprise relevant to the graduate level degree in science, technology,
				engineering, math or a related academic discipline;
								(ii)sustained the
				actions described in clause (i) throughout the period of the alien's residence
				in the United States; and
								(iii)either—
									(I)created no less
				than 5 new full-time jobs and a minimum of 90 total work months for a United
				States citizens or aliens lawfully admitted for permanent residence or other
				immigrants lawfully authorized to be employed in the United States (other than
				the immigrant and the immigrant’s spouse, sons, or daughters) within 5 years
				and provides the prevailing wage level for the occupational classification in
				the area of employment; or
									(II)invested not less
				than $500,000 in the new commercial enterprise.
									(C)is otherwise conforming to the requirements
				of this section.
							(2)Period for
				filing petition
							(A)In
				generalExcept as provided in
				subparagraph (B)—
								(i)the petition under subsection (c)(1)(A)
				must be filed during the 90-day period before the 36 month anniversary of the
				alien's lawful admission for permanent residence; and
								(ii)the petition
				under subsection (d)(1)(A) must be filed during the 90-day period before the 60
				month anniversary of the alien's lawful admission for permanent
				residence.
								(B)Date petitions
				for good causeSuch a
				petition may be considered if filed after such date, but only if the alien
				establishes to the satisfaction of the Secretary of Homeland Security good
				cause and extenuating circumstances for failure to file the petition during the
				period described in subparagraph (A).
							(C)Filing of
				petitions during removalIn
				the case of an alien who is the subject of removal hearings as a result of
				failure to file a petition on a timely basis in accordance with subparagraph
				(A), the Secretary of Homeland Security may stay such removal proceedings
				against an alien pending the filing of the petition under subparagraph
				(B).
							(3)Personal
				interviewThe interview under
				subsection (c)(1)(B) and (d)(1)(B) shall be conducted within 90 days after the
				date of submitting a petition under subsection (c)(1)(A) and (d)(1)(A),
				respectively, and at a local office of the Service, designated by the Secretary
				of Homeland Security, which is convenient to the parties involved. The
				Secretary of Homeland Security, in the Secretary of Homeland Security's
				discretion, may waive the deadline for such an interview or the requirement for
				such an interview in such cases as may be appropriate.
						(f)Treatment of
				Period for Purposes of NaturalizationFor purposes of title III, in the case of
				an alien who is in the United States as a lawful permanent resident on a
				conditional basis under this section, the alien shall be considered to have
				been admitted as an alien lawfully admitted for permanent residence and to be
				in the United States as an alien lawfully admitted to the United States for
				permanent residence.
					(g)DefinitionsIn this section:
						(1)Alien
				entrepreneurThe term
				alien entrepreneur means an alien who obtains the status of an
				alien lawfully admitted for permanent residence (whether on a conditional basis
				or otherwise) under this section.
						(2)Alien spouse;
				alien childThe term
				alien spouse and the term alien child mean an
				alien who obtains the status of an alien lawfully admitted for permanent
				residence (whether on a conditional basis or otherwise) by virtue of being the
				spouse or child, respectively, of an alien entrepreneur.
						(3)Commercial
				EnterpriseThe term commercial enterprise includes
				a limited partnership.
						(4)InvestmentThe
				term investment includes investments by venture capitalists,
				qualified angel investors, or the entrepreneur, and also includes reinvested
				profits.
						(5)Full-time
				employmentThe term full-time employment means
				employment in a position that requires at least 35 hours of service per week at
				any time, regardless of who fills the
				position.
						.
				
		3.Government
			 Accountability Office Study
			(a)In
			 generalNot later than 5
			 years after the date of enactment of this Act, and again not later than 10
			 years after the date of enactment, the Comptroller General of the United States
			 shall submit to Congress a report on the entrepreneur-based immigrant category
			 established under section 216B of the Immigration and Nationality Act.
			(b)ContentsA report described in subsection (a) shall
			 include information regarding—
				(1)the number of immigrant entrepreneurs who
			 have obtained conditional permanent residency under the entrepreneur-based
			 immigrant category;
				(2)the number of jobs
			 created through the program;
				(3)the titles and
			 wages of the created employment positions;
				(4)the length of
			 employment for the created employment positions;
				(5)the number of
			 immigrant entrepreneurs who were approved for removal of conditional permanent
			 residence status at the end of the 5 year conditional status period;
				(6)the economic impact of the commercial
			 activity generated in the United States as a result of immigrant entrepreneurs;
			 and
				(7)any additional
			 information regarding the effects of the Program.
				4.Recruit, Retain,
			 and Invest Strategic Plan
			(a)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, the Secretary of Homeland
			 Security, the Secretary of Commerce, and the Secretary of Education shall
			 jointly submit a strategic plan to be known as the Recruitment,
			 Retainment, and Investment Strategic Plan to Congress.
			(b)ContentsThe strategic plan described in subsection
			 (a) shall study and recommend coordinated strategies to attract the highest
			 skilled and most talented foreign nationals to immigrate to the United States
			 in order to create American jobs and grow the United States economy.
			
